Case 2:19-cv-00437-CW-DBP Document 91 Filed 03/23/21 PageID.2644 Page 1 of 6




 Glenn R. Bronson (USB #7362)                       Ariel Reinitz (admitted Pro Hac Vice)
 GRBronson@traskbritt.com                           Ariel.Reinitz@FisherBroyles.com
 James C. Watson (USB #13395)                       R. Mark Halligan (admitted Pro Hac Vice)
 JCWatson@traskbritt.com                            RMark.Halligan@FisherBroyles.com
 TRASKBRITT, PC                                     FISHERBROYLES, LLP
 230 South 500 East, Suite 300                      445 Park Avenue, Ninth Floor
 Salt Lake City, UT 84102                           New York, NY 10022
 Telephone: (801) 532-1922                          (646)494-6909
 Fax: (801) 531-9168
Attorneys for Plaintiffs
                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH
 QUEST SOLUTION, INC.; HTS IMAGE
 PROCESSING, INC.; HTS (USA) INC.,    REPLY IN SUPPORT OF PLAINTIFFS’
                                      MOTION TO MAINTAIN PORTIONS
      Plaintiffs,                     OF DEFENDANTS’ MOTION FOR
                                      SUMMARY JUDGMENT UNDER SEAL
      v.
                                      Case No. 2:19-cv-00437-CW-DBP
 REDLPR, LLC; SAGY AMIT; JEREMY
 BARKER; RIVERLAND TECHNOLOGIES District Judge Clark Waddoups
 LLC,                                 Magistrate Judge Dustin B. Pead
      Defendants.


       Plaintiffs Quest Solution, Inc., HTS Image Processing, Inc., and HTS (USA) Inc.

(collectively, “HTS”) submit this reply memorandum in support of their Motion (ECF Nos. 57-

58) pursuant to Local Rule DUCivR 5-3(b)(2) to maintain portions of the Motion for Summary

Judgment filed by Defendants RedLPR, LLC, Sagy Amit, and Jeremy Barker (collectively,

“Defendants”) under seal.



I. HTS Does Not Object to Unsealing Most of Defendants’ MSJ
       In their opposition brief, Defendants indicate they do not oppose the sealing of exhibits

containing HTS’ trade secrets. ECF No. 80 at 6 (“Defendants do not object to the Court

maintaining [Exhibits A22 and D5] under seal…”). To further reduce the issues in dispute (and




                                                1
Case 2:19-cv-00437-CW-DBP Document 91 Filed 03/23/21 PageID.2645 Page 2 of 6




without conceding to any of Defendants’ arguments), HTS does not object to the unsealing of the

following sections of Defendants’ motion for summary judgment (ECF No. 50):

               Defendants’ Motion for Summary Judgment (ECF No. 50-1)
               Declaration of Sagy Amit (ECF No. 50-2)
               Exhibits A24-A30 to the Amit Declaration (ECF Nos. 50-14 – 50-20)
               Declaration of Jeremy Barker (ECF No. 50-22)
               Exhibits B3, B5, B6, B8,-B12 to the Barker Declaration (ECF Nos. 50-24,
                      50-26, 50-27, 50-29 – 50-33)
               Declaration of Robert Byerly (ECF No. 50-34)
               Declaration of Levi Silver (ECF No. 50-36)


II. Limited Portions of Defendants’ MSJ Should Remain Under Seal
       As noted above, Defendants do not oppose the sealing of Exs. A22 and D5 to the MSJ

(ECF Nos. 50-13, 50-39), which contain HTS’ trade secrets. ECF No. 80 at 6. Other than these

exhibits, HTS maintains that limited portions of the following exhibits should remain under seal:

       Exhibits B2, B4, and B7 to the Barker Declaration (ECF Nos. 50-23, 50-25, 50-28).

       Ex. B2 is an internal email thread between Barker and HTS management in which Barker

references the use of HTS’ technology in various sensitive government installations.

       Ex. B4 is an internal email thread between Barker and HTS management containing

detailed internal financial information regarding various HTS projects. Defendants do not object

to maintaining such information under seal. See ECF No. 80 at 8 n.5 (“Defendants do not object

to HTS redacting [specific financial] numbers and names and publicly filing the balance of the

underlying documents.”).

       Ex. B7 is an email between HTS and a camera vendor which includes personal

information with no relevance to this case.

       The basis for maintaining the designated information from these exhibits under seal is

outlined in HTS’ opening brief. See ECF No. 57 at 8-10.




                                                2
Case 2:19-cv-00437-CW-DBP Document 91 Filed 03/23/21 PageID.2646 Page 3 of 6




III. Defendants’ Arguments, Though Moot, Are Substantively Unavailing
       In view of the above, the Court need not reach the substance of Defendants’ arguments

opposing HTS’ motion to seal. Nevertheless, these arguments are unavailing, including for the

reasons outlined briefly below.

       A. There is No “Collateral Estoppel”
       Defendants suggest that because a California State court denied HTS’ motion to compel

Amit to arbitration in an unrelated dispute, HTS is “collaterally estopped” from maintaining that

Amit and Barker had confidentiality obligations to HTS. ECF No. 80 at 3.

       Defendants are wrong. A party invoking collateral estoppel (issue preclusion) must

establish all four of the following elements:

               (1) the issue previously decided is identical with the one presented
               in the action in question
               (2) the prior action has been finally adjudicated on the merits by a
               final judgment “to which resolution of [the] particular issue was
               necessary.”
               (3) the party against whom the doctrine is invoked was a party or in
               privity with a party to the prior adjudication, and
               (4) the party against whom the doctrine is raised had a full and fair
               opportunity to litigate the issue in the prior action.

Stan Lee Media, Inc. v. Walt Disney Co., 774 F.3d 1292, 1297 (10th Cir. 2014) (citing Arizona v.

California, 530 U.S. 392, 414 (2000)). Here, only the third element is met: HTS was a party to

the California action.

       The California court found that “there was no signed agreement to arbitrate” between

Amit and HTS. ECF No. 80-8 at 1. This determination – regarding arbitration – is far from

“identical” to the question of whether Amit and Barker had confidentiality obligations to HTS. In

any event, the issue of Amit and Barker’s confidentiality obligations was far from “necessary”

for the California Court’s determination regarding arbitration. “[I]ssue preclusion will not apply

in the absence of a valid and final judgment to which resolution of a particular issue was


                                                 3
Case 2:19-cv-00437-CW-DBP Document 91 Filed 03/23/21 PageID.2647 Page 4 of 6




necessary.” Stan Lee Media, 774 F.3d at 1297 (emphasis added). Similarly, HTS did not have “a

full and fair opportunity to litigate” the issue of Amit and Barker’s confidentiality obligations in

the California action. Id.1

       B. Defendants Emphasis on the Terms of Their Agreements with HTS is Misplaced
       After working for HTS for a period of years, Defendants insist they have “no

confidentiality obligations whatsoever” to HTS. ECF No. 80 at 3. Defendants further suggest

they are free to “publish[] on the Internet every fact ever learned [from] HTS.” Id. at 4.

       Though this brazen attitude is consistent with the conduct at issue in this case, it is wholly

inconsistent with the law. “[E]ven in the absence of a written contract, an employee has a

fiduciary obligation to protect confidential information obtained during the course of his

employment.” Carpenter v. United States, 484 U.S. 19, 27-28, 108 S. Ct. 316, 321 (1987). “It is

well established… that a person who acquires special knowledge or information by virtue of a

confidential or fiduciary relationship with another is not free to exploit that knowledge or

information for his own personal benefit…” Id.

       In any event, “[f]undamentally… a confidentiality agreement is not an absolute

prerequisite to trade secret protection.” People Experts CA, Inc. v. Engstrom, No. 2:17-cv-00318-

KJM-CKD, 2017 U.S. Dist. LEXIS 154524, at *19 (E.D. Cal. Sep. 21, 2017). “Other measures

can make up for the lack of an agreement, and courts can find an implied agreement based on the

circumstances.” Id. See also BDT Prods. v. Lexmark Int'l, Inc., 124 F. App'x 329, 332 (6th Cir.

2005) (“a written agreement [is not] a prerequisite to preservation of a trade secret.”); SKF USA,

Inc. v. Bjerkness, 636 F. Supp. 2d 696, 715 (N.D. Ill. 2009) (“a confidentiality agreement is not a

prerequisite to recovery” for trade secret misappropriation).


1
 Notably, the term “confidential” appears nowhere in the California Court’s decision regarding
arbitration. See ECF No. 80-8.


                                                  4
Case 2:19-cv-00437-CW-DBP Document 91 Filed 03/23/21 PageID.2648 Page 5 of 6




       C. Defendants’ Ignore Evidence Demonstrating HTS Took Reasonable Efforts to
          Maintain Confidentiality
       As outlined in HTS’ brief opposing the MSJ (incorporated herein by reference), HTS

used proprietary notices, policies, and confidentiality disclaimers, provisions, and agreements to

maintain confidentiality of its trade secrets and confidential information. ECF No. 73 at 26-27.

Such efforts are sufficient to maintain the secrecy of a trade secret, even if “aspects of plaintiff’s

procedures [] could have been stronger.” John Bean Techs. Corp. v. B GSE Grp., LLC, No. 1:17-

cv-142-RJS-DAO, 2020 U.S. Dist. LEXIS 146261, at *20 (D. Utah Aug. 13, 2020).

       In their opposition, Defendants’ dismiss HTS’ evidence as “isolated documents.” ECF

No. 80 at 4. This self-serving assertion is insufficient to rebut the evidence showing HTS’ efforts

to maintain confidentiality. Notably, Defendants do not address the fact that much of this

evidence is supported by Defendants own words and actions while working for HTS. See, e.g.,

ECF Nos. 57-10, 57-11 (Amit asking HTS customers to “PLEASE KEEP THIS PROPOSAL

CONFIDENTIAL!” and providing pricing information prominently designated “For Internal

Use Only” and “Confidential”).2



IV. Conclusion
       For the foregoing reasons, including as outlined in HTS’ opening brief (ECF No. 57),

HTS respectfully asks the Court to maintain Exhibits A22 and D5 to Defendants’ Motion for

Summary Judgment (ECF Nos. 50-13, 50-39) under seal.




2
  Defendants also misleadingly seize on a statement by Barker that “we [(HTS)] have absolutely
no agreements or contracts with any of our existing customers inside the US.” ECF No. 50-23 at
1. Defendants ignore the fact that Barker’s statement was made in context of a lengthy exchange
regarding data ownership and had no connection whatsoever to confidentiality obligations. Id.


                                                  5
Case 2:19-cv-00437-CW-DBP Document 91 Filed 03/23/21 PageID.2649 Page 6 of 6




       HTS further asks the Court to maintain limited portions of Exhibits B2, B4, and B7 to

Defendants’ Motion for Summary Judgment (ECF Nos. 50-23, 50-25, 50-28), under seal. Such

limited portions are reflected in the redactions to these documents that accompany this

submission.

                                                    RESPECTFULLY SUBMITTED,
       March 23, 2021
                                                    /s/ Ariel Reinitz
                                                    Ariel Reinitz (admitted Pro Hac Vice)
                                                    R. Mark Halligan (admitted Pro Hac Vice)
                                                    FISHERBROYLES, LLP
                                                    445 Park Avenue, Ninth Floor
                                                    New York, NY 10022
                                                    (646)494-6909
                                                    Ariel.Reinitz@FisherBroyles.com
                                                    RMark.Halligan@FisherBroyles.com

                                                    Glenn R. Bronson (USB #7362)
                                                    James C. Watson (USB #13395)
                                                    TRASKBRITT, PC
                                                    230 South 500 East, Suite 300
                                                    Salt Lake City, UT 84102
                                                    Telephone: (801) 532-1922
                                                    Fax: (801) 531-9168
                                                    GRBronson@traskbritt.com
                                                    JCWatson@traskbritt.com

                                                    Attorneys for Plaintiffs




                                                6
